

115 SRES 301 ATS: Designating the week beginning on October 22, 2017, as “National Chemistry Week”.
U.S. Senate
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 301IN THE SENATE OF THE UNITED STATESOctober 24, 2017Mr. Coons (for himself and Mr. Toomey) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week beginning on October 22, 2017, as National Chemistry Week.
	
 Whereas chemistry is the science of basic units of matter and, consequently, plays a role in every aspect of human life;
 Whereas chemistry has broad applications, including food science, soil science, water quality, energy, sustainability, medicine, and electronics;
 Whereas the science of chemistry is vital to improving the quality of human life and plays an important role in addressing critical global challenges;
 Whereas innovations in chemistry continue to spur economic growth and job creation and have applications for a wide range of industries;
 Whereas National Chemistry Week is part of a broader vision to improve human life through chemistry and to advance the chemistry enterprise and the practitioners of that enterprise for the benefit of communities and the environment;
 Whereas the purpose of National Chemistry Week is to reach the public with educational messages about chemistry in order to foster greater understanding of and appreciation for the applications and benefits of chemistry;
 Whereas National Chemistry Week strives to stimulate the interest of young people, including women and underrepresented groups, in enthusiastically studying science, technology, engineering, and mathematics and in pursuing science-related careers that lead to innovations and major scientific breakthroughs;
 Whereas National Chemistry Week highlights many of the everyday uses of chemistry, including in food, dyes and pigments, plastics, soaps and detergents, health products, and energy technologies;
 Whereas the theme of the 30th annual National Chemistry Week is Chemistry Rocks!; and Whereas students who participate in National Chemistry Week deserve recognition and support for their efforts: Now, therefore, be it
	
 That the Senate— (1)designates the week beginning on October 22, 2017, as National Chemistry Week;
 (2)supports the goals of and welcomes the participants in the 30th annual National Chemistry Week; (3)recognizes the need to promote the fields of science, including chemistry, technology, engineering, and mathematics and to encourage youth to pursue careers in these fields; and
 (4)commends the American Chemical Society and the partners of that society for organizing and convening events and activities surrounding National Chemistry Week each year.